DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the pressure responsive member is biased…” in line 20.  The function is not commensurate in scope with the structure.  The claim recites no structure that performs the biasing function.  
Claim 2 recites “using” in line 2.  The claim appears to two cross two statutory classes of inventions.  It is uncertain whether the claim is directed to an apparatus or a method of using.  Additionally, the claim fails to recite any use steps.
Claim 14 recites “for use” in line 1.  The claim appears to two cross two statutory classes of inventions.  It is uncertain whether the claim is directed to an apparatus or a method of using.  Additionally, the claim fails to recite any use steps.
Claim 14 recites the limitation "the filter basket" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the pressure responsive member is biased…” in line 10.  The function is not commensurate in scope with the structure.  The claim recites no structure that performs the biasing function.  
Claim 15 recites “using” in line 2.  The claim appears to two cross two statutory classes of inventions.  It is uncertain whether the claim is directed to an apparatus or a method of using.  Additionally, the claim fails to recite any use steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK